Title: To Thomas Jefferson from J. P. P. Derieux, 15 November 1791
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas


Charlottesville, 15 Nov. 1791. He has received TJ’s of 25 Oct. and the letter from Mde. Bellanger enclosed in it. He has read with appreciation Mr. Fenwick’s efforts to interest M. LeRoy to his advantage, and he supposes that it was at Paris, and not at Bordeaux, that M. LeRoy died. Mde. Bellanger informed him of LeRoy’s death as early as April and she now gives the names of the three executors of his will, all merchants at Bordeaux. She is astonished that he has not received any news of the bequest made for him and his two brothers. He quotes from her letter dated last July 16: she is surprised that he has not yet received her two last letters of April 14 and May 31 and that the executors of the will of M. LeRoy have not written to him, which should have been at the moment of his death in April. New taxes are excessive and they live only by assignats; they no longer recognize the constitution and while only a year ago at the Federation they swore loyalty to the nation, the law, and the king, now she fears the people wish to remove the king. Honest people do not want a republic and happily that is the wish of the great majority of the National Assembly. The Jacobins say it is the Club which is the master of France; it keeps the king prisoner and wants to put him on trial.—If the United States were no further away than England is to France she would make the effort to visit him, but her health and age make that too unreasonable.—She has made a deposit of 4,000 livres for his use while waiting for the 15,000 to come to him.
He sends TJ that part of her letter that credit may be obtained with the bank of Philadelphia for a loan of 4,000 so he can meet some contractual commitments of long standing. Otherwise he would find himself very embarrassed. He apologizes for all the embarrassment he continually gives TJ, and asks him to send the attached letter to Mde. Bellanger.
